                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND

GARY WASHINGTON,

                Plaintiff

      v.                                    Case No. 1:19-cv-02473

BALTIMORE POLICE DEPARTMENT,
THOMAS PELLEGRINI, OSCAR                    Judge Stephanie A. Gallagher
REQUER, RICHARD FAHLTEICH,
JOHN TEWEY, FRED CERUTI, JOHN
MACGILLIVARY, UNKNOWN                       JURY TRIAL DEMANDED
EMPLOYEES OF THE BALTIMORE
POLICE DEPARTMENT, AND MAYOR
AND THE CITY COUNCIL OF
BALTIMORE,

               Defendants

 PLAINTIFF’S MOTION TO APPOINT A PERSONAL REPRESENTATIVE
          FOR DECEASED DEFENDANT MACGILLIVARY

      Now Comes Plaintiff, GARY WASHINGTON, by and through his attorneys,

LOEVY & LOEVY, and moves the Court as follows:

                                   Introduction

      1.     On August 27, 2019, Plaintiff Gary Washington filed his Complaint

against various individual police officer defendants, the Baltimore Police

Department and the Mayor and City Council of Baltimore alleging that his

constitutional and state rights were violated when he was wrongfully prosecuted

and convicted of a murder that he did not commit. Dckt No. 1.

      2.     Defendant MacGillivary died before Plaintiff filed his Complaint or

Plaintiff’s claims accrued, and MacGillivary’s estate is now closed. See
https://registers.maryland.gov/RowNetWeb/Estates/frmDocketImages.aspx?src=row

&RecordId=694272948. Plaintiff therefore asks the Court to appoint a special

representative for the purpose of defending the case on MacGillivary’s behalf.

      3.     Under 42 U.S.C. § 1988, federal courts are empowered to borrow state

procedures to effect a remedy for a constitutional injury. Here, absent the

appointment of a personal or special representative, Plaintiff would be unable to

redress injuries MacGillivary inflicted upon him. Plaintiff’s claims survive the death

of MacGillivary, however, and the purpose of 42 U.S.C. § 1983 would be frustrated if

Plaintiff could not seek redress for his injuries even though his claims are timely.

Accordingly, this Court must appoint a personal representative so that all of

Plaintiff’s claims may be addressed on their merits.

                                      Argument

      4.     Federal Rule of Civil Procedure 25 provides that if “a party dies and [a]

claim is not extinguished,” a court may order substitution of a property party,

including a decedent’s successor or representative. Fed. R. Civ. P. 25(a)(1). But the

Federal Rules are silent about the proper procedure when an individual dies before

a complaint is filed.

      5.     Nonetheless, Section 1988 advises that state statutes can be used to

fill in gaps in federal law. 42 U.S.C. § 1988; Battle v. Ledford, 912 F.3d 708, 714 (4th

Cir. 2019). Stated differently, this Court should look to Maryland law, which allows

a creditor to recover against a decedent even after the estate is closed where, as

here, there is liability insurance. See Md. Est. & Trusts Code Ann. § 8-104(e)(1).



                                           2
      6.     There is no dispute that the claims against MacGillivary survive his

death. See Wilson v. Garcia, 471 U.S. 261, 271-75 (1985) (all §1983 claims should be

deemed personal-injury suits for purposes of determining the applicable statues of

limitation); Anderson v. Romero, 42 F.3d 1121, 1123 (7th Cir. 1994) (“Section 1983

does not mention survival, but 42 U.S.C. § 1988 directs us in such absences to look

to state law unless it is inconsistent with federal policy.”); 42 U.S.C. § 1988(a); Md.

Cts. & Jud. Proc. Code Ann. § 6-501, “Cause of Action at Law” (“(a) Except as

provided in subsection (b) of this section, a cause of action at law, whether real,

personal, or mixed, survives the death of either party.”).

      7.     Nor is there any legitimate dispute that under Maryland Code Ann.

Estates & Trusts § 8-104(e)(1), Plaintiff’s complaint against MacGillivary is timely.

Section 8-104(e)(1) provides that where a “decedent was covered by a liability

insurance policy which at the time the action is instituted provides insurance

coverage for the occurrence, then, notwithstanding the other provisions of this

section, an action against the estate may be instituted after the expiration of the

time designated in this section, but within the period of limitations generally

applicable to such actions.” Md. Code Ann., Est. & Trusts § 8-104(e)(1); see also

Greentree v. Fertitta, 338 Md. 621, 639 (1995); Collier v. Connolley, 285 Md. 123, 129

(1979).

      8.     Here, MacGillivary’s actions are covered by “a liability insurance

policy” in the form of mandatory indemnification. Maryland statute provides for

automatic indemnification of liabilities arising out of a police officer’s acts taken in



                                            3
the scope of his or her employment—the very type of actions at issue against

MacGillivary here. See Md. Cts. & Jud. Proc. Code Ann. §5-303(b)(1) (“Except as

provided in subsection (c) of this section, a local government shall be liable for any

judgment against its employee for damages resulting from tortious acts or

omissions committed by the employee within the scope of employment with the local

government.”). That indemnification operates exactly as insurance does: It is a

promise to pay money if certain circumstances occur. See Bosley v. Chesapeake Ins.

Co., 3 G. & J. 450, 468 (1831) (“It is clear that a policy of insurance, both in its

object and form, is merely a contract of indemnity.”). See also Shortt v. County of

Los Angeles, CV115484DSFJCGX, 2012 WL 13168214, at *2–3 (C.D. Cal. June 14,

2012) (“Defendants argue that indemnification is distinguishable

from insurance because it is not automatic and applies only in certain

circumstances – i.e., when the public entity's employee's act or omission occurred

within the scope of employment. (Defs.' Mot. at 7-8.) However, as Plaintiff points

out, (Opp'n at 10), virtually all insurance policies limit the scope of coverage to

specific circumstances, and insurance coverage is not ‘automatic.’ Furthermore,

once it is established that a public employee's actions qualify

for indemnification under § 825(a), indemnification is automatic because the public

entity has a mandatory duty to provide it.”); Rosario v. Whitehouse, 1:19-CV-10532-

LTS, 2019 WL 4765082, at *3 (D. Mass. Sept. 27, 2019) (finding indemnification

counted as insurance under the Massachusetts probate statute); Dckt No. 27 at 3




                                            4
(arguments regarding indemnification and insurance under Section 8-104(e)(1)).1

Given that indemnification is plainly a form of insurance here, Plaintiff’s claims

against MacGillivary are governed by Section 8-104(e)(1).

      9.     Therefore, under Section 8-104(e)(1), Plaintiff’s claims are timely

provided they were brought “within the period of limitations generally applicable to

such actions.” That criteria has been met: the bulk of Plaintiff’s complaint against

MacGillivary (along with the other individual defendants) alleges federal due

process and federal and state malicious prosecution claims. The clock on those

claims began to run once the State dismissed all charges against Plaintiff—less

than a year ago, on January 15, 2019. Dckt No. 5, Amend Compl. ¶¶ 42, 43. See

Owens v. Baltimore City State’s Attorney’s Office, 767 F.3d 379, 390, 392 (4th Cir.

2014). Therefore, Plaintiff’s claims against MacGillivary are well within the three-

year window for personal injury torts. Md. Cts. & Jud. Proc. Code Ann. § 5-101

(three-year statute of limitations for personal injury action).

      10.    Because Plaintiff’s claims against MacGillivary survive MacGillivary’s

death and are timely, Maryland law allows Plaintiff to proceed with his action even

though MacGillivary’s estate closed. Procedurally, this Court can appoint a personal

representative to defend against Plaintiff’s claims. See Greentree, 659 A.2d at 1326

(explaining that plaintiff arranged for an estate to be opened after defendant’s



1 Under the Local Government Tort Claims Act, the Baltimore Police Department’s
obligation to pay for MacGillivary’s tortious acts or omissions runs directly to
Plaintiff; MacGillivary need not even assign his right to indemnification to Plaintiff
for the obligation to take hold. See Johnson v. Francis, 197 A.3d 582, 593-98 (Md.
Spec. App. 2018).
                                           5
death); Md. Est. & Trusts Code Ann. § 7-401(y)(1) (permitting personal

representative to defend against claims); Id. at 10-104 (authorizing court to appoint

a personal representative after estate has closed where property subsequently

discovered).2 Under Maryland law, a personal representative has the power to

defend claims or actions on behalf of the deceased. See Md. Est. & Trusts Code Ann.

§ 7-401(y)(1) (personal representative has power to “prosecute, defend, or submit to

arbitration actions, claims, or proceedings ….”); Id. at § 10-104 (allowing that “the

court, on petition of an interested person and on such notice as it may direct, may

appoint the same or a successor personal representative and make other

appropriate orders” where “property is discovered after an estate has been closed

and the appointment of the personal representative has been terminated . . . .”); see

also Greentree v. Fertitta, 659 A.2d 1325, 1326 (Md. 1995) (“After learning of Mr.

Fertitta’s death, Ms. Greentree’s counsel arranged for an estate to be opened for Mr.

Fertitta on October 15, 1992. On October 21, 1992, the original complaint was

served upon the personal representative of the estate and a copy forwarded to the

insurer.”).



2 Federal courts in other jurisdictions have acted similarly in analogous
circumstances; that is, they have appointed personal representatives to defend
against a plaintiff’s claims against a decedent-defendant. See, e.g., Pursley v. City of
Rockford, No. 18 C 50040, ECF No. 93 (N.D.Ill. June 5, 2019) (granting Plaintiff’s
motion to appoint special representative); Savory v. Cannon, No. 17 C 204, ECF No.
41 (N.D.Ill. Mar. 9, 2017) (appointing city clerk as special representative for
deceased defendants in wrongful convictions case); Starks v. Waukegan, No. 09 C
348, ECF No.208 (N.D.Ill. Jan. 15, 2014) (Order Appointing Special Administrator);
Rivera v. Lake County, 947 F. Supp. 2d 1179, 1199 (N.D.Ill. 2013) (appointing
special representative for deceased defendants in wrongful conviction case); Hicks v.
Young, 2012 WL 1755735, at *1-2 (N.D.Ill. May 15, 2012).
                                           6
      11.    That personal representative need not be one of MacGillivary’s heirs.

To the contrary, a City or BPD official might be more efficient here because Plaintiff

has sued MacGillivary in connection with his police work, the same attorneys

represent multiple former members of the Baltimore Police Department, and

Maryland requires municipalities, including BPD, to indemnify judgments against

their officers. See Dckt No. 5, Amend Compl. ¶ 8 (individual officers acting within

scope of employment); Dckt No. 28, Answer ¶ 8 (admitting acting in scope of

employment); See Md. Cts. & Jud. Proc. Code Ann. §5-303(b)(1). Or, the prior

representative or administrator of the estate can be reappointed for purposes of

defendant against this suit. Plaintiff has no preference as to the identity of the

appointed representative, provided that he or she participates in the case as

required by the Federal Rules of Civil Procedure.

      12.    Alternatively, this Court may find that appointment of a personal

representative is unnecessary because the provider of the liability insurance (in this

case, the indemnitor BPD) is already a named party in the action, in which case this

Court should order Plaintiff to serve BPD as the representative of the estate of

MacGillivary.

      13.    Plaintiff inquired of the Defendants to see if they objected to having a

personal representative appointed to represent MacGillivary. Counsel for the City

and BPD responded that they have no objection to the appointment of a special

representative except on timeliness grounds previously raised by the Individual




                                           7
Defendants (see Dckt. No. 32). Counsel for the Individual Defendants did not

respond as of the time of filing.

      WHEREFORE, Plaintiff, GARY WASHINGTON, hereby moves to have a

personal representative appointed to defend against Plaintiff’s claims.


                                              Respectfully submitted,

                                              GARY WASHINGTON

                                        By: /s/ Gayle Horn
                                            One of Plaintiff’s Attorneys

Attorneys for Plaintiff
Jon Loevy
Gayle Horn
Roshna Bala Keen
Renee Spence
LOEVY & LOEVY
311 N. Aberdeen St.
Third Floor
Chicago, IL 60607
(312) 243-5900
(312) 243-5902 (fax)
gayle@loevy.com



                           CERTIFICATE OF SERVICE

      I, Gayle Horn, an attorney, hereby certify that I filed the foregoing Motion via
the Court’s CM/ECF system on December 30, 2019, and thereby served a copy on all
counsel of record.



                                                    /s/ Gayle Horn
                                                    One of Plaintiffs’ Attorneys




                                          8
